Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 5/25/21. Claims 1, 5-9 and 11-19 are pending with claims 1, 7 and 13 in independent form.

Allowable Subject Matter
Claims 1, 5-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, wherein the card issue device comprises a first card reader and a second card reader as the card reader, a conveyance direction of the card conveyed in the first card reader and a conveyance direction of the card conveyed in the second card reader are parallel to each other, when a direction perpendicular to the conveyance direction of the card and a thickness direction of the card conveyed is defined as a width direction of the card, the card to be issued is taken into the first card reader and the second card reader from one side in the conveyance direction of the card, the magnetic head of the first card reader is disposed on one side in the width direction of the card, and the magnetic head of the second card reader is disposed on an other side in the width direction of the card, in the first recording-reading step and the second recording-reading step, the card is taken into the first card reader, and the card direction determination step comprises a third recording-reading step comprising, in a case that normal reading of magnetic data has not been performed in the second recording-reading step, taking the card ejected from the SAS0527US4first card reader into the second card reader to perform recording and reading of magnetic data to and from the card, in combination with all the other limitations of the claim. With respect to claim 7 and all its dependencies, wherein the card issue device comprises a first card reader and a second card reader as the card reader, SAS0527US5a conveyance direction of the card conveyed in the first card reader and a conveyance direction of the card conveyed in the second card reader are parallel to each other, when a direction perpendicular to the conveyance direction of the card and a thickness direction of the card conveyed is defined as a width direction of the card, the card to be issued is taken into the first card reader and the second card reader from one side in the conveyance direction of the card, the magnetic head of the first card reader is disposed on one side in the width direction of the card, and the magnetic head of the second card reader is disposed on an other side in the width direction of the card, the card direction determination step comprises: a fifth recording-reading step comprising taking the card sent out from the card accommodation part into the first card reader to perform recording and reading of magnetic data to and from the card; and a sixth recording-reading step comprising, in a case that normal reading of magnetic data has not been performed in the fifth recording-reading step, ejecting the card from the first card reader and taking the card ejected from the first card reader into the second card reader to perform recording and reading of magnetic data to and from the card, in combination with all the other limitations of the claim. With respect to claim 13 and all its dependencies, wherein the card issue device comprises a first card reader and a second card reader as the card reader, SAS0527US5a conveyance direction of the card conveyed in the first card reader and a conveyance direction of the card conveyed in the second card reader are parallel to each other, when a direction perpendicular to the conveyance direction of the card and a thickness direction of the card conveyed is defined as a width direction of the card, the card to be issued is taken into the first card reader and the second card reader from one side in the conveyance direction of the card, the magnetic head of the first card reader is disposed on one side in the width direction of the card, and the magnetic head of the second card reader is disposed on an other side in the width direction of the card, the card direction determination step comprises: a fifth recording-reading step comprising taking the card sent out from the card accommodation part into the first card reader to perform recording and reading of magnetic data to and from the card; and a sixth recording-reading step comprising, in a case that normal reading of magnetic data has not been performed in the fifth recording-reading step, ejecting the card from the first card reader and taking the card ejected from the first card reader into the second card reader to perform recording and reading of magnetic data to and from the card, including all the other limitations of the claim. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH